Exhibit 10.5

 

THIS INSTRUMENT AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED HEREBY
AND ANY LIENS OR OTHER SECURITY INTERESTS SECURING SUCH RIGHTS AND OBLIGATIONS
ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR MODIFIED FROM
TIME TO TIME, THE "SUBORDINATION AGREEMENT") DATED AS OF MAY 8, 2015, BY AND
AMONG THE SUBORDINATED CREDITOR IDENTIFIED THEREIN AND CAPITAL ROYALTY PARTNERS
II L.P. IN ITS CAPACITY AS AGENT FOR CERTAIN LENDERS (TOGETHER WITH ITS
SUCCESSORS AND ASSIGNS, "SENIOR CREDITOR AGENT"), TO CERTAIN INDEBTEDNESS,
RIGHTS, AND OBLIGATIONS OF NAVIDEA BIOPHARMACEUTICALS, INC. TO SENIOR CREDITOR
AGENT AND SENIOR CREDITOR (AS DEFINED THEREIN) AND LIENS AND SECURITY INTERESTS
OF SENIOR CREDITOR AGENT SECURING THE SAME ALL AS DESCRIBED IN THE SUBORDINATION
AGREEMENT; AND EACH HOLDER AND TRANSFEREE OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

 

THIRD AMENDED AND RESTATED PROMISSORY NOTE
(Term Loan Facility)

 

$35,000,000.00 Dublin, Ohio

 

Date of Original Issuance: July 25, 2012

Date of First Amendment and Restatement: June 25, 2013

Date of Second Amendment and Restatement: March 4, 2014

Date of Third Amendment and Restatement: May 15, 2015

 

FOR VALUE RECEIVED, NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation
(the "Borrower"), with its principal place of business at 425 Metro Place North,
Dublin, Ohio 43107, promises to pay to the order of PLATINUM-MONTAUR LIFE
SCIENCES LLC (together with any successors or assigns, the "Lender") at the
office of the Lender, 250 West 55th Street, New York, New York 10019, the sum of
THIRTY FIVE MILLION DOLLARS and zero cents ($35,000,000.00), or, if less, the
amount of all Draws advanced (and not hereafter repaid) by the Lender pursuant
to the Loan Agreement, dated June 25, 2012, between the Borrower and the Lender
(as amended, supplemented or modified, the "Loan Agreement"), together with
interest on the unpaid balance and all other charges, as provided below. This
Note evidences the Term Loan Facility made under and pursuant to the Loan
Agreement; capitalized terms used herein and not otherwise defined shall have
the respective meanings given in the Loan Agreement.

 

Interest will accrue on the unpaid balance of each Draw at the Applicable Rate.
All interest accruing on each Draw shall be due and payable as set forth in
Section 2.2(b) of the Loan Agreement. The principal sum of each Draw shall be
due and payable as set forth in Section 2.2(c) of the Loan Agreement. Principal,
interest and other amounts owing under this Note may be converted into Common
Stock as is set forth in the Loan Agreement.

 

If any payment hereunder is due on a day that is not a Business Day, such
payment shall be due and payable on the next Business Day.

 

 

 

 

Payments; Prepayments. All payments hereunder shall be made by the Borrower to
the Lender in United States currency at the Lender's address specified above (or
at such other address as the Lender may specify), in immediately available
funds, on the due date thereof. Payments received by the Lender prior to the
occurrence of an Event of Default will be applied: first to accrued interest;
second to outstanding principal; and third to fees, expenses and other amounts
due hereunder (excluding principal and interest); after the occurrence of an
Event of Default, payments will be applied to the obligations under this Note as
the Lender determines in its sole discretion. Any prepayments of principal made
by the Borrower shall be applied to installments of principal in the inverse
order of the date on which they become due. Amounts repaid with respect to the
Term Loan Facility may not be reborrowed.

 

Upon the occurrence of any Event of Default, Draws shall, to the extent not
prohibited under applicable law, bear interest at the Default Rate.

 

Late Payment Charge. If a payment of principal or interest hereunder is not made
within ten (10) business days of its due date, the Borrower will pay on demand a
late payment charge equal to 5% of the amount of such late payment. Nothing in
the preceding sentence shall affect the Lender's right to accelerate the
maturity of this Note upon an Event of Default.

 

Default. The occurrence of any of the following events shall constitute an
"Event of Default" hereunder:

 

(a)          a default in the payment when due of the principal of or interest
on this Note; or

 

(b)          any Event of Default under and as defined in the Loan Agreement.

 

Remedies. Upon an Event of Default, or at any time thereafter, at the option of
the Lender, all Obligations shall become immediately due and payable without
notice or demand and the Lender shall then have in any jurisdiction where
enforcement hereof is sought all other rights and remedies provided by agreement
or at law or in equity. All rights and remedies of the Lender are cumulative and
are not exclusive of any rights or remedies provided by laws or any other
agreement, and may be exercised separately or concurrently.

 

Waiver; Amendment. No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note. No waiver of any right contained in, consent to any
departure from, or amendment to any provision contained in this Note shall be
effective unless in writing and signed by the Lender, nor shall a waiver on one
occasion be construed as a waiver of any such right on any future occasion.
Without limiting the generality of the foregoing, the acceptance by the Lender
of any late payment shall not be deemed to be a waiver of the Event of Default
arising as a consequence thereof. Except as otherwise set forth in the Loan
Agreement, the Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assents to any extensions
or postponements of the time of payment or any and all other indulgences under
this Note, or to any and all additions or releases of any other parties or
persons primarily or secondarily liable under this Note, which from time to time
be granted by the Lender in connection herewith regardless of the number or
period of any extensions.

 

Taxes. The Borrower agrees to indemnify the Lender from and hold it harmless
from and against any transfer taxes, documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution, delivery, and
performance of this Note; provided, however, the foregoing shall not obligate
the Borrower to indemnify or hold harmless the Lender for any taxes imposed on
or measured by the overall net income of Lender by any Governmental Authority.

 

2

 

 

Lender Records. The entries on the records of the Lender (including any
appearing on this Note) shall be prima facie evidence of the aggregate principal
amount outstanding under this Note and interest accrued thereon.

 

Severability; Authorization to Complete; Paragraph Headings. If any provision of
this Note shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation.

 

Certain References. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person, persons, entity or entities may require. The terms "herein,"
"hereof' or "hereunder" or similar terms used in this Note refer to this entire
Note and not only to the particular provision in which the term is used.

 

Assignments. Neither this Note nor the proceeds hereof shall be assignable by
the Borrower without the Lender's prior written consent, and any attempted
assignment without the Lender's prior written consent shall create a default
under this Note. Subject to the terms and conditions of Section 8.3 of the Loan
Agreement, this Note and any other Loan Document may be assigned, in whole or in
part, by the Lender and its successors or assigns.

 

Amendment and Restatement. This Note amends and restates the Promissory Note
(Term Note Facility) dated July 25, 2012 made by Borrower in favor of the Lender
in the original principal amount of up to $35,000,000, as amended and restated
on each of June 25, 2013 and March 4, 2014 (the “Prior Note”). This Note is
issued in exchange for (and not in discharge of the indebtedness evidenced by)
the Prior Note.

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.

 

IN THE PRESENCE OF:   NAVIDEA BIOPHARMACEUTICALS, INC.       /s/ Elizabeth
Johnson   By: /s/ Brent L.. Larson Witness   Name:   Brent L. Larson     Title:
EVP/CFO

 

4

 